PERSONAL FINANCIAL PLANNING BUSINESS SERVICES AND TAX PLANNING January 31, 2008 To Whom It May Concern: The firm of Kyle L. Tingle, CPA, LLC consents to the inclusion of his report dated January 4, 2008 accompanying the audited financial statements of Rhino Productions, Inc. as of October 31, 2007, in the Registration Statement on Form SB-2, with the U.S. Securities and Exchange Commission, and to our reference to the Firm under the caption “Experts” in the Prospectus. Very truly yours, /s/ Kyle L.
